Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 1 of 9 PageID #: 2160
        Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 2 of 9 PageID #: 2161




Read Your Policy Carefully


This policy is a legal contract between you and us. The information on this page is not the insurance contract and only
the actual policy provisions will control. The policy sets forth in detail the rights and obligations of both you and us. It is
therefore important that you read your policy carefully.

We will provide the insurance described in this policy in return for the premium and compliance with all applicable
provisions of the policy.

This policy is signed by the President and Secretary of the insurance company and, if required by State law, this policy
shall not be valid unless countersigned on the Declaration page by its authorized representative.




             President                                      Secretary




CPPSIGDEC 0112
    Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 3 of 9 PageID #: 2162



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
    z Foreign agents;
    z Front organizations;
    z Terrorists;
    z Terrorist organizations; and
    z Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treas-
ury's web site – http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            © ISO Properties, Inc., 2004                              Page 1 of 1
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 4 of 9 PageID #: 2163
          Wesco Insurance Company
          P.O. Box 318004, Cleveland, OH 44131 -0880
          877-528-7878




Declarations

NOTICES: THIS POLICY PROVIDES CLAIMS-MADE COVERAGE. SUCH COVERAGE IS GENERALLY
LIMITED TO LIABILITY FOR CLAIMS FIRST MADE AGAINST INSUREDS DURING THE POLICY PERIOD OR, IF
APPLICABLE, ANY PROVISION FOR AN EXTENSION OF THE REPORTING PROVISIONS. COVERAGE
UNDER THIS POLICY IS CONDITIONED UPON NOTICE BEING TIMELY PROVIDED TO THE INSURER AS
REQUIRED BY THIS POLICY. PLEASE READ THIS POLICY CAREFULLY AND REVIEW ITS COVERAGE WITH
YOUR INSURANCE AGENT OR BROKER.



POLICY NUMBER:                  EUW1806280 00



1.   NAMED INSURED:             Akorn Pharmaceuticals
Named Insured Address:          1925 West Field Court, Suite 300
                                Lake Forest , IL 60045


2.     POLICY PERIOD:         Inception:      September 1, 2019
                              Expiration:     September 1, 2021
The Policy Period incepts and expires as of 12:01 A.M. at the Named Insured Address.


3.     PREMIUM:                 $1,600,000


4.     LIMIT OF LIABILITY:      $5,000,000


5.     INSURER:                 Wesco Insurance Company
       (a) Insurer Address:     P.O. Box 318004
                                Cleveland, Ohio 44131-880
                                877-528-7878

       (b) Notice of Claim or circumstances:
               By E-Mail:     anaclaimsreporting@amtrustgroup.com
               By Mail:       AmTrust North America
                              233 N Michigan Ave.
                              Suite 1200
                              Chicago, IL 60601

       (c) All other notices:   Euclid Executive Liability Managers, LLC
                                234 Spring Lake Drive
                                Itasca IL 60143



WIC-PL-XS-DEC                            PAGE 1 OF 2                                   ED 1112
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 5 of 9 PageID #: 2164




6.      Schedule of Underlying Insurance

     Insurer                                          Policy Number      Limit of Liability

     XL Specialty Insurance Company (primary)         US00075683DO19A    $5,000,000

     Berkshire Hathaway Specialty Insurance Company   47-EPC-308703-01   $5,000,000

     Endurance American Insurance Company             DOX10007587103     $5,000,000




________________________________
AUTHORIZED REPRESENTATIVE




WIC-PL-XS-DEC                         PAGE 2 OF 2                                 ED 1112
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 6 of 9 PageID #: 2165


Excess Insurance Policy


I. Insuring Agreement
The Insurer in consideration of the premium charged and in reliance upon all applications,
documents and information provided or made available to it by or on behalf of the Insured, and
subject to all of the terms, and conditions of the Underlying Insurance and this policy, including
any endorsements, agrees with the Insured that the Insurer shall pay Loss arising from a Claim for
a Wrongful Act first made during the Policy Period shown in Item 2 of the Declarations.

II. Definitions
The following terms whenever set forth in boldface type in this policy, whether singular or in the
plural, shall have the meaning indicated.

A. Insured means any natural person or entity designated as insured in the Underlying Insurance.
B. Insurer means the insurance company set forth in Item 5 of the Declarations

C. Policy Period means the period of time from the inception date set forth in Item 2 of the
   Declarations to the earlier of the expiration date set forth in Item 2 of the Declarations or the
   effective date of cancellation of this policy. In the event of cancellation of this policy, the
   effective date of cancellation shall replace the expiration date in Item 2 of the Declarations.

D. Underlying Insurance shall mean the policies and their respective limits of liability listed in the
   Schedule of Underlying Insurance.

E. The terms Wrongful Act, Loss and Claim shall each have the same meaning as defined in the
   Underlying Insurance.




III. Limits of Liability

A. The Insurer shall be liable to pay Loss not exceeding the Limit of Liability shown in Item 4 of the
   Declarations, only after the limits of liability shown in the Schedule of Underlying Insurance
   have been exhausted by any combination of payments for Loss by:

   1. the insurer(s) constituting the Underlying Insurance,

   2. any Insured for any Claims not otherwise excluded by any of the Underlying Insurance, or

   3. any insurer not listed in the Schedule of Underlying Insurance, provided that such
      payments are for Claim not otherwise excluded by any of the Underlying Insurance and
      solely as a result of the financial insolvency of an insurer shown in the Schedule of
      Underlying Insurance.

B. In the event of the reduction or exhaustion of the aggregate limits of liability of the Underlying
   Insurance by reason of Loss paid thereunder this policy shall, in the event of reduction,
   continue in force in excess of the remaining amount of Underlying Insurance. In the event of
   total exhaustion of the limits of liability shown in the Schedule of Underlying Insurance, this

PL990085                                 PAGE 1 OF 2                                          ED 1112
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 7 of 9 PageID #: 2166




   policy shall continue in force as primary insurance, excess of the retention or deductible
   amount set forth in the policy shown as primary in the Schedule of Underlying Insurance or as
   otherwise endorsed herein, which shall be applied to any subsequent Loss.




IV. Maintenance of Underlying Insurance

A. Except as otherwise provided herein, including any endorsement attached to and made part
   of this policy, this policy is subject to the same terms, conditions, definitions, other provisions
   and endorsements set forth in the Underlying Insurance as each such policy has been
   represented to the Insurer as or to be issued, or as may be amended at a later time to restrict
   coverage. In the event of any conflicting terms or conditions contained in any of the
   Underlying Insurance this policy shall provide coverage in accordance with the terms and
   conditions of the latter of the policies listed in the Schedule of Underlying Insurance which
   contain such conflict. Any changes made to the Underlying Insurance to expand or broaden
   the scope of coverage shall only be effective as part of this policy upon written confirmation
   of acceptance by the Insurer.

B. The Underlying Insurance shall be maintained in full effect while this policy is in force, except
   for any reduction of the limits of liability contained therein as provided for in Section III.B.
   above. Such maintenance shall be a condition precedent to the attachment of any liability
   of the Insurer under this policy. To the extent that any Underlying Insurance is not maintained
   in full effect while this policy is in force, the Insured shall be deemed to be self-insured for the
   amount of the limit of liability of the Underlying Insurance, which is not so maintained.




V. Notice

A. The Insured shall provide notice to the Insurer at the address shown in item 5 (b) of the
   Declarations of any matter noticed to or required to be noticed pursuant to the insurer(s)
   constituting the Underlying Insurance and in accordance with the provisions of the Underlying
   Insurance.

B. In addition to any matter that requires notice in accordance with the provisions of any
   Underlying Insurance, the Insured shall provide notice to the Insurer of the cancellation of or
   any changes to any Underlying Insurance subsequent to the inception date shown in Item 2
   of the Declarations.




PL990085                                 PAGE 2 OF 2                                           ED 1112
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 8 of 9 PageID #: 2167




ENDORSEMENT NUMBER                    1
NAMED INSURED                         Akorn Pharmaceuticals
POLICY NUMBER                         EUW1806280 00
EFFECTIVE DATE                        September 1, 2019




              FULLY EARNED PREMIUM ENDORSEMENT

It is agreed that in the event of cancellation of this policy by the Insured, the premium shall be
fully earned and there shall be no return premium due the Insured




PBJX0058                                 PAGE 1 OF 1                                         ED 0714
Case 1:20-cv-01254-MN Document 5-41 Filed 10/02/20 Page 9 of 9 PageID #: 2168




ENDORSEMENT NUMBER                      2
NAMED INSURED                           Akorn Pharmaceuticals
POLICY NUMBER                           EUW1806280 00
EFFECTIVE DATE                          September 1, 2019




                          SPECIFIC EVENT EXCLUSION

The Insurer shall not be liable to pay any Loss, in whole or in part of, from any Claim made against
any Insured alleging, arising out of, based upon or attributable the following:

         1. any matter set forth in Part II, Item 8, Note 19 - “Legal Proceedings” of the Company’s 10-
            K Filing on 3/1/19 and Form 8-K filed on 5/7/19

         2. any matters related to Claims Number(s) US00072119DO17, US00079702DO17,
            US00066396DO16, ELU028513 and ELU024968 in the AXA XL Loss Runs dated 8.27.19

         3. any matters related to any FDA warnings, investigations or actions prior to the inception
            of this policy

         4. any demand, suit, litigation or other proceeding pending at, or any order, decree or
            judgment entered against any Insured, pending on or prior to 9/1/19, or any act,
            error, omission, fact, circumstance or situation underlying or alleged therein; or


 including but not limited to any Wrongful Act or Interrelated Wrongful Acts, facts, or circumstances,
 which have as a common nexus any Wrongful Act or Interrelated Wrongful Acts, facts, or
 circumstances related to matters set forth above.

 Section II. Definitions E. is deleted in its entirety and replaced with the following

 E. The terms Wrongful Act, Interrelated Wrongful Acts, Loss and Claim shall each have the same
 meaning as defined in the Underlying Insurance.




PL990088                                   PAGE 1 OF 1                                     ED 1112
